Citation Nr: 0736692	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from March 
1967 to April 1972 and additional service in the U.S. Army 
National Guard from May 1972 to March 1996, including a 
period of full-time temporary duty from June 1974 to March 
1975 and subsequent periods of active duty training (ACDUTRA) 
and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which determined that no new and 
material evidence had been received sufficient to reopen the 
veteran's previously denied claims for service connection for 
a bilateral knee disability, a low back disability, and for 
bilateral hearing loss.  The veteran disagreed with this 
decision in October 2005.  

In June 2006, the Board the veteran's claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the issuance of a Statement of the Case (SOC).  See Manlincon 
v. West¸ 12 Vet. App. 238 (1999).

It appears that, in an October 2006 SOC, the RO reopened the 
veteran's service-connection claims; however, the Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, although the RO has reviewed these claims 
on a de novo basis, the issues are as stated on the title 
page.

The veteran perfected a timely appeal in December 2006 and 
requested a personal hearing, which was held before the 
undersigned Acting Veterans Law Judge in July 2007.  In 
statements made on the record at this hearing, the veteran 
withdrew his application to reopen a previously denied claim 
for service connection for bilateral hearing loss.  See 
38 C.F.R. § 20.704 (2007). 

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The reopened claim for service connection for a low back 
disability is addressed further in the REMAND portion of the 
decision below and is REMANDED to the RO/AMC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In February 2000, the RO denied the veteran's application 
to reopen claims for service connection for a bilateral knee 
disability and for a low back disability; this decision was 
not appealed.

2.  New and material evidence has not been received since the 
February 2000 RO decision in support of the veteran's claim 
for service connection for a bilateral knee disability.

3.  Evidence received since the February 2000 RO decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a low back disability and raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The February 2000 RO decision, which denied the veteran's 
application to reopen claims for service connection for a 
bilateral knee disability and for a low back disability, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2007).

2.  Evidence received since the February 2000 RO decision in 
support of the claim for service connection for a bilateral 
knee disability is not new and material; accordingly, the 
claim of entitlement to service connection for a bilateral 
knee disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claims to reopen, the RO satisfied the 
duty to notify in a pre-adjudication June 2005 letter which 
defined new and material evidence, advised the veteran of the 
reasons for the prior denial of the claims of service 
connection and noted the evidence needed to substantiate the 
underlying claims of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the Board finds that failure to 
satisfy the duty to notify in that regard in not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As the 
claim for service connection for a bilateral knee disability 
is not reopened in this decision, no new disability rating or 
effective date for award of benefits will be assigned.  Since 
the Board has determined in this decision that evidence 
submitted since the last final denial warrants reopening of 
the claim for service connection for a low back disability 
and is remanding the claim for further development, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess, supra.

VA has attempted to obtain the appellant's service medical 
records.  In December 1996, the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, notified VA that the 
appellant's service medical records were not file at that 
facility.  In March 1997, the veteran's Army National Guard 
unit notified VA that no records were on file for the 
veteran.  In cases where the appellant's service medical 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA must also provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). 

VA also has assisted the appellant in obtaining evidence and 
afforded the veteran the opportunity to give testimony before 
the Board.  VA need not conduct an examination with respect 
to the claims of whether new and material evidence has been 
received to reopen a previously denied claims of entitlement 
to service connection because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, in this case, the RO offered the veteran an 
examination in August 2006.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  Thus, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

New & Material Evidence

In a December 2000 rating decision, the RO denied the 
veteran's application to reopen claims for service connection 
for a bilateral knee disability and for a low back 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Because the 
veteran did not timely appeal the February 2000 RO decision, 
it became final.

The claims for entitlement to service connection for a 
bilateral knee disability and for a low back disability may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claims for service connection for a 
bilateral knee disability and for a low back disability in 
February 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision in December 2000 consisted of the veteran's service 
medical records from his period of Army National Guard 
service and VA clinical records.  The RO also incorporated by 
reference a prior unappealed rating decision issued in March 
1999 that had denied the veteran's claims for service 
connection for a bilateral knee disability and for a low back 
disability on the merits.  The RO concluded that the 
veteran's knees and back were clinically normal at his 
separation physical examination in November 1971 and the 
veteran had reported no history of bilateral knee or low back 
pain during his National Guard service.  The RO also noted 
that, although recent VA clinical records were new, they were 
not material to the issue of whether the veteran's claimed 
bilateral knee and low back disabilities were related to 
active service.  Thus, the claims were denied.

In February 2005, the veteran applied to reopen his 
previously denied claims for service connection for a 
bilateral knee disability and for a low back disability.  
With respect to the veteran's application to reopen a 
previously denied claim for service connection for a 
bilateral knee disability, the Board finds that the veteran 
has submitted evidence that is cumulative of other evidence 
of record, does not relate to an unestablished fact, and does 
not raise a reasonable possibility of substantiating this 
claim.  By contrast, with respect to the veteran's 
application to reopen a previously denied claim for service 
connection for a low back disability, the Board further finds 
that the evidence received since the last final decision in 
December 2000 is not cumulative of other evidence of record, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating his claim.

The newly submitted evidence includes duplicate copies of 
service medical records from the veteran's period of Army 
National Guard service showing treatment for bilateral knee 
and low back pain, a September 2005 opinion concerning the 
veteran's low back disability from D.G., M.D., and a report 
of VA examination in August 2006.  

In September 2005, Dr. D.G. stated that the veteran's low 
back pain was related to his active service in the U.S. Army 
from 1969 until 1972.  Dr. D.G. noted that the veteran flew 
500 hours until 2000.  The veteran also had reported to 
Dr. D.G. that a flight physical in 1972 noted early chronic 
low back musculoskeletal problems. 

This opinion raises a reasonable possibility that the 
veteran's current chronic low back strain is related to 
active service.  At the time of the February 2000 rating 
decision, the evidence also did not show that any current 
chronic low back strain was related to active service.  The 
new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, and raises a 
reasonable possibility of substantiating this claim.  38 
C.F.R. § 3.303.  New evidence is sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board also points out that the evidence received 
subsequent to the last RO rating decision is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  As 
noted, the veteran's service medical records (including the 
1972 flight physical mentioned in Dr. D.G.'s opinion) are not 
available for review.  See O'Hare, supra.  Accordingly, the 
claim for service connection for a low back disability is 
reopened.

The Board also observes that, after reviewing the veteran's 
complete claims file, including his available service medical 
records from his period of Army National Guard service, the 
VA examiner concluded in August 2006 that the veteran's 
bilateral chondromalacia and early degenerative disease of 
the bilateral knees were not likely related to active 
service.  That negative opinion obviously does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a bilateral knee disability.  Thus, it 
is not new and material evidence sufficient to reopen the 
claim for service connection for a bilateral knee disability.

The veteran offered testimony that he injured his knees 
during combat service in Vietnam, but did not seek in-service 
treatment because he feared losing his active duty flight 
status as a helicopter pilot.  That testimony is essentially 
cumulative of assertions made in connection with the initial 
claim decided in March 1999 and the subsequent claims to 
reopen.  As such, it is not new and material evidence 
sufficient to reopen the claim.  Absent any objective medical 
evidence of a nexus between the veteran's bilateral knee 
disability and active service, the newly received evidence 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a bilateral knee disability.  
Accordingly, the Board finds that, as new and material 
evidence has not been received, the claim for service 
connection for a bilateral knee disability is not reopened.


ORDER

As new and material evidence has not been received, the claim 
for service connection for a bilateral knee disability is not 
reopened.

The claims for service connection for a low back disability 
is reopened.  To that extent only, the appeal is allowed.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a low back 
disability.  After ensuring compliance with the VCAA, the RO 
must readjudicate the claim on a de novo basis.

The RO should obtain the veteran's up-to-date VA and private 
treatment records.  In this regard, the Board notes that the 
veteran testified at his July 2007 Travel Board hearing that 
he was currently receiving treatment for his low back from a 
private physician.  

The RO also should obtain another examination that includes 
an opinion addressing the contended causal relationship 
between active service and the veteran's low back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  Dr. D.G.'s positive opinion, presumed 
credible for the purposes of reopening, included reference to 
an in-service notation regarding early chronic low back 
problems.  The August 2006 VA examiner cited the absence of 
any documentation of "significant" impairment as the 
rationale for the negative opinion.  On remand, those 
opinions should be reconciled.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other 
applicable legal precedent.  

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a low back disability 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of the claimed low back 
disability.  The claims folder should be 
made available to the examiner for review.  
Based on the examination and review of the 
record, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
disability affecting the low back began 
during service or is causally linked to 
any incident or finding recorded during 
service. 

4.  Thereafter, readjudicate the claim for 
service connection for a low back 
disability on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


